PER CURIAM.
 Appellee filed a verified complaint seeking to recover the balance due for furniture purchased by appellant’s wife. The marshal’s return showed that appellant had been served. When he failed to appear and defend, judgment by default was entered against him and his wife by the clerk of the ■court pursuant to Rule 39, § A(a). Appellant moved to vacate the default judgment and to quash the writ of attachment and garnishment. He denied liability, disputed the amount of the claim, and urged that he was never served with process. At the conclusion of the hearing on the motions the trial court found that service had been perfected pursuant to Rule 4 and denied both motions. That finding was amply supported by the record, and in the absence of •evidence entitling appellant to relief under Rule 60(b), the order of the court must be
Affirmed.